                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


Sampson Amoah,                                                   Case No. 4:18-cv-126

                         Petitioner,

        v.                                                       ORDER


Jeff Sessions, et al.,

                         Respondents.


        Before me is the July 26, 2018 Report and Recommendation of Magistrate Judge Jonathan

D. Greenberg, (Doc. No. 9), recommending I grant Respondents’ motion to dismiss the petition of

Sampson Amoah for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, for lack of subject matter

jurisdiction, (Doc. No. 8).


        Under the relevant statute, “[w]ithin fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981). The fourteen-day period has elapsed and no objections have been filed.


        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the report.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at 950

(6th Cir. 1981); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (“only
those specific objections to the magistrate’s report made to the district court will be preserved for

appellate review”).


        Respondents assert dismissal is appropriate because Petitioner was removed from the United

States on March 12, 2018, and therefore the case is moot. Judge Greenberg recommends I grant the

motion to dismiss as moot because Petitioner can no longer show he is in government custody.


        Following review of the Magistrate Judge’s Report and Recommendation, I adopt the Report

and Recommendation, (Doc. No. 9), in its entirety as the Order of the Court, grant Respondents’

motion, (Doc. No. 8), and dismiss Petitioner’s petition for lack of subject matter jurisdiction.


        So Ordered.




                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   2
